.
    (Del. Rev. 11/14) Pro Se Prisoner Civil Rights Complaint




    I.          COMPLAINT

    Indicate below the f ederal legal basis for your claim, if known. This form is designed primarily
    for pro se prisoners cliallenging the constitutionality of their conditions of confinement, claims
    which are often brought under 42 USC.§ 1983 (against state, county, or municipal defendants)
    or in a "Bivens" action (against f ederal defendants).

    Check one:
          IYf    42 U.S.C. § 1983 (state, county, or municipal defendants)

          D      Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
                 (federal defendants)

    II.         PLAINTIFF INFORMATION


                                                  L
          Name (Las: First, :MI)                                                Afiases


          Prisoner ID #


          Place of Detention


          Institutional Address

                                                               OE
          County, City                                         State            Zip Code

    ID.         PRISONER STATUS

    Indicate whether you are a prisoner or other confined person as follo ws:
          5Y     Pretrial detainee
          O      Civilly committed detainee
          D      Immigration detainee
          D      Convicted and sentenced state prisoner
          O      Convicted and sentenced federal prisoner




                                                                                           Page 2 of 10
(Del. Rev. I 1/14 ) Pro Se Prisoner Civil Rights Complaint




IV.        DEFENDANT(S) INFORMATION

Please list the following information for each def endant. If the correct information is not
provided, it could result in the delay or prevention of service. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. Attach additional sheets of
paper as necessary.

    Defendant I:               \le...++or ,'             (3 "'Je>-V'l
                             Name (Last, First)
                                I
                               f f P IA," , ./-         5 fer v ,
                                                             LA         c,   r
                              Current Job Title




                                                                                 OeJ~o..re    M12.o U'17o 2
                              County, City                                       State       Zip Code




    Defendant 2:              Mt, A",,(,-e,w PA- fci'ck
                              Name (Last, First)

                                O~0:ve...
                              Current Job Title


                             Current Work Address

                                                                                             · ,1120/11702
                                                                                              •         I
                             County, City                                        State       Zip Code




                                                                                                   Page 3 of 10
(Del. Rev. 11 /14) Pro Se Prisoner Civil Rights Complaint




    Defendant(s) Continued

    Defendant 3:
                             Name (Last, First)



                             Current Job Title


                             Current Work Address


                             County, City                   State   Zip Code




    Defendant 4:
                             Name (Last, First)



                             Current Job Title


                             Current Work Address


                             County, City                   State   Zip Code




                                                                          Page 4 of 10
       (Del. Rev. 11 / 14) Pro Se Prisoner Civil Rights Complaint




       V.         STATEMENT OF CLAIM

        Place(s) of
        occurrence:


        Date(s) of occurrence:

       State which of your federal constitutional or federal statutory rights have been violated:




       State here briefly the FA CTS that support your case. Describe how each defendant was
       p ersonally involved in the alleged wrongful actions, state whether you were phy sically injured as
       a result of those actions, and if so, state your injury and what medical attention was provided to
       you.
       FACTS:




What
happened to                                                                                                                         L         •

you?                   " e-"' "'t:-   ct.,,_..., n ~ e..       +e          14   ~        n ,ec k.. a..,,          a   'u.c. k ,


                      f"~ ce_v ,'"')         t' r\,\,,._ e.cJ...,A.+.e,_    t,,\!!:d, ,1 C,CI... \      A.-4.~+ ,1 ig I\   ,    wf,.,e, ,I\   t V-A.h l.('11        f'4-E!&

                     a. e~ l' S<H"C... t              v e. '-.,• c..lQ_         w e- ~               1.LSe. J..   4.S   oepc,:s ei;}..__ ~...             a."'



                                                                                                                           ,.
                                                                                                                           >E.Ve.tl' ~
                                                                                                                                          l       / 11\J! '°' Ytl    S .




                                                                                                                                                    Page 5 of 10
         (Del. Rev. 11/14) Pro Se Prisoner Civil Rights Complaint


                       lvt..i le             T        c..v e..>    °'+           Zo7                  5c..,.,f:"-           O,..,f?., ..,:t 5!,-ee.+                   Afa..,- f:~e.."i:         3 j
                         C,TF         f\'\,c..-.,e,r!,            "-t'\.A      f" t) od-~o ~'\ ,:,~f- h e.-c> kt1 •""' Do5:2,                                                   cc..~r"'~

    Who did
                            Tl<:.. pv-h--i~r'j                     {:C..&d t;, •"'1     f.,,,. -tbe.,'c                        A.rdv0,,I                e,.A,- :/-1.,,t...   a.e4!,,t" fwt,te-t1:t,
    what?
                       C..,c..,)    ?\'l         A.J.......,..f+,'c,t'       tL       4,CIA!) H"A"'SI                          -.<-+,Jt;.,        -b,o~ flA.'-e..,




                        i,.....hie,..-:e..       T       Lvc"A S       /o(., cj,, ~e.J..,               r           w c:.. S     ,S-b,l'J..l,e_c\              ' j /.he               $041'\     cl
                        d.•vA.        c.-- o..   s. .tr-o~e--"'             ,~        f 16Y'..e--           , lyl.c.r1.             I:.      """'-al      "-f' ,. .,,;w,~e/4 W_j

                         o..i,,.A    -k...c.kfecl            6:3       sP<2 Bc::,12,.t'\ I.IJ+4-<1c,' . H~                                      s1.,.~,.,e,..,L              o..oA      ki'cb.~J

                        t'l-1~      5e..Je,J' I            .t..; n-.<..S , As              e,.,.      r-c..-s 'S- I t ~ ~                   6~.)"' :J       i-1-.r ,, wn         ~9        1
                                                                                                                                                                                        q.1 r.J.f:


                        1-/itL.     -1-.,Jl ,' 4!.~ I ,' ~         si.. ....4-bu:~A                c. a. ...... J   } O\~      ""       Se..ve.f"<-          lo..c E....-~-Po~           ~o




/
                                                                                                                                                                  <,
                        A..-.v\        ' ' 'i)'--i-- i.~a..Jecl d..tc.d"j ±he. JuJ'.,._ fJ.,,t11                                                 t!J.t "'.:,       6 oa ic ~"":J''•
                          Onc.e..            /-I.~    f rvc,,e..u         i,o, <\.S    c,,-...t' (ct{-e,.cl; I.                       -/:.' 110.I   £:,       C!t-c ;-e....,,• ,I..    ~ut•s:t.\.-1
                       c;,LtkrifJ p              i   f,,llc,c... lQj        A-        Lo~,g          {O('&bf,,, +e                  -1-c,      a.      F~MUS, hosert-t.'\- I •
                        A-4- t\o             +-~.... ~      t,,..,6S     .I. e{ec.ce..J..                      tk      ,-cd~c.cd                -koa£~"d· I n..,r                 1,,..,,:./'~   ""':!)

                       "' ~"'- ...,.,u..-iJ. s               Gpuy<A               l    I       rLM"'-<11<.<L,A                   ba..-c:lc.. .... f-.f._~           ~'1.,( <h"<t,'1$eork«l




                                                                                                                                                                                      Page 6 of 10
     (Del. Rev . 11/14) Pro Se Prisoner Civil Rights Complaint


                    vo..d c,c...s         o-t~1~<2-.... 5'       .;..,,..,.,,.,..   qrg "'-""-'    oe1tA..,_,".,.e., $-1:c,.,+<- P~1,c.e..
                        z,,,,   ~JH-cl d'-"          t<J     e,.J!.l!.Jcf2.,ff'S.    #c<2M   0 ~1"'-W W- < ' .)   f ,...,, c:r..-t..Jon   ct..n..l


Was anyone
else
involved?




                                                                                                                                      Page 7 of 10
(Del. Rev. 11/14) Pro Se Prisoner Civil Rights Complaint




VI.       ADMINISTRATIVE PROCEDURES

WARNING: Prisoners must exhaust administrative procedures before filing an action in federal
court about prison conditions. 42 US.C. § 1997e(a). Your case may be dismissed ifyou have not
exhausted your administrative remedies.
 Is there a grievance procedure available at your institution?                 r:i' Yes      •   No

 Have you filed a grievance concerning the facts relating to this complaint?   [i Yes        •   No
       If no, explain why not:




 Is the grievance process completed?                                           D Yes         ciNo
         If no, explain why not:




VII.      RELIEF

State briefly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

                                                           cl',' ~




                                                                                          Page 8 of 10
(Del. Rev. 11/14) Pro Se Prisoner Civil Rights Complaint




VIII. PRISONER'S LITIGATION IDSTORY

The "three strikes rule" bars a prisoner from bringing a civil action or an appeal informa
pauperis in federal court if that prisoner has "on three or more occasions, while incarcerated or
detained in any facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical injury. "28
USC. §J915(g).
 Have you brought any other lawsuits in state or federal court while a             D Yes      5f'No
 prisoner?

            If yes, how many?                W/A
Number each different lawsuit below and include the following:
     •    Name of case (including defendants' names), court, and docket number
     •    Nature of claim made
     •    How did it end? (For example, if it was dismissed, appealed, or is still pending, explain
          below.)


  NA




                                                                                           Page 9 of 10
(Del. Rev. 11/1 4) Pro Se Prisoner Civil Rights Complaint




IX.       PLAINTIFF'S DECLARATION AND WARNING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; and (3) complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

Plaintiff must sign and date the complaint and provide prison identification number and prison
address.



                                                                   ~
                                                                   tI   s 1gnature



 Printed Name (Last, First, MI)


    oosY 5:tso
 Prison Identification #


  P, o. Bax 'IS 6 /                                                            DE       11 ~0<(
 Prison Address                                             City                State   Zip Code


Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk's Office with this complaint.




                                                                                         Page 10 of 10
